Citation Nr: 0922519	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic irritable 
colon.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for amoebiasis.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to June 
1946 in the Recognized Guerrilla Service and the Regular 
Philippine Army Service.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from January 2007 and July 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

In December 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC to 
issue the Veteran a statement of the case for the above 
issues.  That action completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not currently suffer from chronic irritable 
colon, malaria, or amoebiasis, and did not suffer from those 
diseases during any time period on appeal.


CONCLUSION OF LAW

The criteria for service connection for chronic irritable 
colon, malaria, and amoebiasis have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including malaria and amoebiasis, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service medical records are absent for any medical treatment 
for or report of pneumonia.  Of record is a May 1946 
AFFIDAVIT FOR PHILIPPINE ARMY PERSONNEL in which the 
appellant indicated that he had no diseases or injuries from 
the time of his entrance into service until the date of the 
affidavit.  

In a November 1946 treatment report, the Veteran was 
diagnosed with acute gastroenteritis.  The report does not 
reflect a diagnosis of irritable colon, malaria, or 
amoebiasis providing additional evidence against the 
Veteran's claims.

Post-service, a December 1993 private medical report from 
Agusan Del Sur Provincial Hospital showed the Veteran 
suffered from a urinary tract infection and pneumonia.  There 
were no diagnoses for irritable colon, malaria, or 
amoebiasis.  

Service medical records and private medical records 
constitute strong evidence against the Veteran's claims 
because this evidence shows that the claimed diseases did not 
occur in service.  Most importantly, the Veteran does not 
have current diagnoses of the claimed conditions.

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which in-service 
incidents have resulted in the claimed disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board recognizes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the presence of a 
chronic disability at any time during the claim process can 
support a grant of service connection if there is a 
relationship to service, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as in this case, there is no evidence of 
irritable colon, malaria, and amoebiasis, nor residuals 
therefrom during the claim period, that holding is 
inapplicable.

In addition, there is no competent medical evidence of record 
indicating that malaria or amoebiasis manifested within the 
presumptive period, and that provision is not for application 
in this case.  38 C.F.R. §§ 3.307, 3.309.

Only the Veteran's own contention and that of his fellow 
servicemen stating that service connection is warranted stand 
in favor of his claims.  To the extent that the Veteran and 
his fellow servicemen are of the opinion that he currently 
suffers from irritable colon, malaria, and amoebiasis, or 
that he had these conditions during service, such opinions 
are not competent evidence.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. 
App. 303 (2007) (varicose veins) and in Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (flat feet).  An example of the 
kind of medical condition of which a layperson is not 
competent to identify is found in Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (bronchial asthma).  

Irritable colon, malaria, and amoebiasis clearly fall into 
the latter class.  Thus, the Veteran's and his friends' 
statements that he currently has these diseases and that they 
are related to service many years ago are not competent 
evidence.

Hence, the preponderance of the evidence is against his claim 
for entitlement to service connection for irritable colon, 
malaria, and amoebiasis, and these claims must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of letters sent to the Veteran in May 2005 and January 2008 
that fully addressed all three notice elements.  The letters 
were sent prior to the initial RO decision regarding the 
Veteran's claims for service connection.  These letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The January 2008 
notice letter, sent before the RO decision denying service 
connection for malaria and amoebiasis, also informed the 
Veteran how VA assigns disability ratings and effective 
dates.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable RO 
decision on the claim for chronic irritable colon.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates for the 
chronic irritable colon claim was satisfied subsequent to the 
initial RO decision by way of letters sent to the Veteran in 
January 2008 and October 2008.  These letters informed the 
Veteran of what evidence was required to substantiate the 
claim as far as an initial disability rating and effective 
date.  Although the notice letters were not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  

Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a statement of the case from 
February 2009.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal, as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

As discussed above, there is no competent evidence that the 
Veteran has had chronic irritable colon, malaria, or 
amoebiasis during any time period on appeal.  Although the 
Veteran asserts that he suffered from these conditions in 
service, the record is absent for any evidence of persisting 
or recurring symptoms of the diseases, either during active 
service or during any period of time encompassed by the 
Veteran's claim.  Therefore, the first factor in determining 
whether a medical examination is necessary is not satisfied 
and the Board declines to afford the Veteran an examination.

In his substantive appeal, submitted in May 2009, the Veteran 
stated, "I want to see you face to face or talk 
personally."  However, that same form clearly indicated that 
the Veteran did not want a Board hearing.  Thus, the Board 
finds that the Veteran's statement is not a request for a 
hearing in Washington, DC or at a local VA office before a 
member or members of the Board.  The Board finds that the 
form is clear in that the Veteran does not want a hearing. 

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and private medical records from Agusan Del Sur 
Provincial Hospital.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


